            CASE 0:20-cv-00602-PJS-TNL Doc. 31 Filed 05/06/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

 CODY LUCAS, individually and on                   Civil No. 20-cv-00602 (PJS-TNL)
 behalf of other similarly situated
 individuals,

                  Plaintiff,                      ORDER GRANTING
                                                  STIPULATED MOTION FOR
        vs.                                       STAY

 SPORTRADAR, US; MAJOR
 LEAGUE BASEBALL; MLB
 ADVANCED MEDIA, LP;
 HOUSTON ASTROS, LLC; and
 BOSTON RED SOX BASEBALL
 CLUB, LP,
           Defendants.


       This matter is before the Court on Plaintiff Cody Lucas and Defendants Major

League Baseball, MLB Advanced Media, LP, Houston Astros, LLC, and Boston Red

Sox Baseball Club, LP’s stipulated motion to stay proceedings in this case pending

resolution of post-judgment and appellate proceedings in Olson v. Major League Baseball,

et al., 1:20-CV-00632-JSR (S.D.N.Y.) and Clifford v. Major League Baseball, et al., 1:20-

CV-01000-JSR (S.D.N.Y.). Having reviewed the parties’ stipulated motion, and upon

consideration of all the files, records, and proceedings in this matter and finding good

cause shown, IT IS HEREBY ORDERED that:

       1.       All further proceedings in this case are stayed pending the resolution of

post-judgment and appellate proceedings in Olson and Clifford.
            CASE 0:20-cv-00602-PJS-TNL Doc. 31 Filed 05/06/20 Page 2 of 2




       2.       Within 14 days after the post-judgment and appellate proceedings in

Olson and Clifford are resolved or terminated, the parties shall file a joint letter

informing the Court how they wish to proceed in this case.


Dated: May 6, 2020                                s/Patrick J. Schiltz
                                                  Patrick J. Schiltz
                                                  United States District Judge




                                              2
